         Case 1:19-cv-06257-JPO Document 70 Filed 03/16/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 SARAH GOOLDEN,                                              No. 19-CV-06257 (JPO)
                 Plaintiff,
                                                             ECF Case
                    v.
 HAMED WARDAK,
                Defendant.

                                                             ORDER
 HAMED WARDAK,
                Counterclaim-Plaintiff,
                    v.
 SARAH GOOLDEN,
                Counterclaim-Defendant.


       Defendant/Counterclaim-Plaintiff/Third-Party Plaintiff Hamed Wardak (“Wardak”) seeks
to amend his Answer, Counterclaims, and Third-Party Claim as a matter of course pursuant to
Rule 15(a)(1)(B) of the Federal Rules of Civil Procedure in response to Third-Party Defendant
Brian Cavanaugh’s Motion to Dismiss filed on March 3, 2021 [Dkt. No. 67]. Wardak’s Second
Amended Answer and Counterclaim is hereby allowed, and all claims against Third-Party
Defendant Brian Cavanaugh are hereby dismissed without prejudice.

       Defendant Wardak shall file the Second Amended Answer and Counterclaim on ECF.

      Third-Party Defendant Brian Cavanaugh’s Motion to Dismiss is denied as moot.
Cavanaugh is terminated as a party to this case.

       The Clerk is directed to close Dkt. Nos. 67 and 68.


                                                    SO ORDERED:




Dated: March 16, 2021                               ______________________________
                                                    J. Paul Oetken
                                                    United States District Judge
